               Case:Judgment
ILND 450 (Rev01/2015) 1:20-cv-00311
                             in a Civil ActionDocument   #: 22 Filed: 09/24/20 Page 1 of 1 PageID #:201

                                  IN THE UNITED STATES DISTRICT COURT
                                                FOR THE
                                     NORTHERN DISTRICT OF ILLINOIS

 Sream, Inc. et al.,

 Plaintiff(s),
                                                                 Case No. 20 C 311
 v.                                                              Judge Rebecca R. Pallmeyer

 Up In Smoke Tobacco, Inc. et al.,

 Defendant(s).

                                           JUDGMENT IN A CIVIL CASE

Judgment is hereby entered (check appropriate box):

                 in favor of plaintiff(s)
                 and against defendant(s)
                 in the amount of $       ,

                         which        includes       pre–judgment interest.
                                      does not include pre–judgment interest.

         Post-judgment interest accrues on that amount at the rate provided by law from the date of this judgment.

         Plaintiff(s) shall recover costs from defendant(s).


                 in favor of defendant(s)
                 and against plaintiff(s)

         Defendant(s) shall recover costs from plaintiff(s).


              other: Judgment is entered in favor of Plaintiffs Stream, Inc. and Republic Technologies (NA),
LLC. and against Defendants Up In Smoke Tobacco, Inc. and Dawoud Zoubeidi in the amount of $30,400.00.

This action was (check one):

      tried by a jury with Judge Rebecca R. Pallmeyer presiding, and the jury has rendered a verdict.
      tried by Judge Rebecca R. Pallmeyer without a jury and the above decision was reached.
      decided by Judge Rebecca R. Pallmeyer on a motion for default judgment.



Date: 9/24/2020                                             Thomas G. Bruton, Clerk of Court

                                                            /s/ Nicole Fratto, Deputy Clerk
